NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In Claim 2, line 1, replace “The physical quantity sensor device” with -- A physical quantity sensor device --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,105,827 B2 to Sato (from hereinafter “’827 patent or Sato patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
For the purpose of illustration, only claim 2 of the instant application is compared with claims 1 and 5 of the '827 patent in the following table (underlining is used to indicate conflicting limitations):
Instant application
Patent No. US 11,105,827 B2
Claim 2, The physical quantity sensor device comprising: a package base; and a physical quantity sensor mounted on the package base, wherein the physical quantity sensor comprises: a base; 
a movable portion connected to the base; 
a physical quantity measurement element, wherein one end side of the physical quantity measurement element is fixed to the base and the other end side of the physical quantity measurement element is fixed to the movable portion; 
a first arm connected to the base and fixed to the package base; 
a second arm connected to the base and fixed to the package base; and 






















a third arm connected to the base and fixed to the package base, wherein the movable portion is located between the first arm and the second arm in a plan view, the third arm is located on an opposite side of the base as the movable portion in a plan view, and 
the physical quantity sensor is fixed to the package base only by the first arm, the second arm, and the third arm.
Claim 1, a physical quantity sensor comprising: a base; a movable plate coupled to the base along a pivot axis; 
a first arm connected to the base; 
at least one second arm connected to the base; and 
a physical quantity measurement element that has a proximal end attached to the base and a distal end attached to the movable plate and measures a physical quantity caused by stress, wherein
the sensor is subdivided into four quadrants by the pivot axis and a bisector orthogonal to the axis, the four quadrants including:
a first quadrant on a first side of the axis and a first side of the bisector;
a second quadrant on a second side of the axis and the first side of the bisector;
a third quadrant on the first side of the axis and a second side of the bisector; and
a fourth quadrant on the second side of the axis and the second side of the bisector,
the first arm is located in the third quadrant and is fixed within the third quadrant only at a fixed region of the first arm which is less than an entire extent of the first arm;
the at least one second arm is located in at least one of the first quadrant and the second quadrant and is fixed within the at least one of the first and second quadrants only at a fixed region of the second arm which is less than an entire extent of the second arm, and
no fixed region is provided in at least the fourth quadrant.
Claim 5, The physical quantity sensor according to claim 1, further comprising: a third arm connected to the base, wherein the third arm is provided with a protrusion on a surface facing opposite to a surface to which the physical quantity measurement element is attached in at least one of the first to fourth quadrants where no fixed region is provided.



Claim 3 of the instant application with claim 1 of the Sato patent.
Claim 4 of the instant application with claim 1 of the Sato patent.
Claim 14 of the instant application with claim 9 of the Sato patent.
Claim 15 of the instant application with claim 12 of the Sato patent.
Claim 16 of the instant application with claim 10 of the Sato patent.
Claim 17 of the instant application with claim 11 of the Sato patent.
Claim 18 of the instant application with claim 10 of the Sato patent.

Sato Patent does not disclose a package base; and a physical quantity sensor and arms are mounted on the package base.
However, Aoki (US 2014/0239422 A1) teaches a physical quantity sensor 1 that includes an IC chip 10 functioning as an electronic element, a sensor element 20 configured to detect a physical quantity and a package 30 including a package base 31 functioning as a laminated substrate mounted with the IC chip 10 and the sensor element 20 ([0045]; Fig.1C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the package base of Aoki in Sato Patent and mount the physical quantity sensor and arms on it since it is well known in the art to use such sensor package to protect the sensing element and other sensitive elements within it. 

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Sato (US 2018/0267078 A1) teaches a physical quantity detector according to the invention includes a substrate section including a base section, a movable part connected to the base section, a support section extending from the base section, an extending part extending from the support section, and a physical quantity detection element fixed to the base section and the movable part, and a weight fixed to the movable part, and the extending part and the weight overlap each other in a planar view from the thickness direction of the extending part (Abstract; Fig.1-2).
Sato (US 2011/0259101 A1) teaches a vibration-type force detection sensor includes: a piezoelectric resonator element provided with a vibration portion and a support portion connected to one end of the vibration portion; and a base which is provided with one main surface which is connected to the support portion and the piezoelectric resonator element is arranged, wherein the piezoelectric resonator element is in a state where the other end side of the vibration portion can oscillate so that the size of a gap between the vibration portion and the one main surface changes when a force acts in a direction which is orthogonal with the one main surface of the base, and is supported in parallel with the one main surface of the base so that an electric equivalent resistance of the vibration portion changes according to the change in the size of the gap ([Abstract]; Fig.8A).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861